Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species A2, B2 (weakly acidic ion exchange); C1 (cationic); and D2 (aluminum silicates) in the reply filed on 5/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ pressurized low-polarity (PLP) water” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides some description for the term on page 7-8; however, there is not enough information to determine the scope of the limitation and the claim.  For example; the specification notes in one situation the temperature is higher than 100°C but in another situation the temperature is 99°C or less.  Further, this is not a known term in the art.  Dependent claims 2-9 are rejected as well. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: pg. 23, 732, 720, 721.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/003174 by Koros et al. (Koros) in view of U.S. Patent Publication No. 2007/0014912 by Mazza et al. (Mazza). 
In regard to claim 1, Koros teaches a method for separating and recovering components from a liquid feedstock (abstract; adsorption processes; P5/L8-11).  Koros teaches packing a selected sorbent loaded with components from the liquid feedstock into a first temperature-controlled pressure-resistant column (abstract; adsorption processes; P5/L8-11; P3/L26 to P5/L26, pressure swing and temperature swing adsorption processes).  Koros teaches sealably engaging the first temperature-controlled pressure-resistant column with a supply of water (abstract; adsorption processes; P5/L8-11; P3/L26 to P5/L26, pressure swing and temperature swing adsorption processes).  
Koros teaches the supply of water producing a first flow of pressurized water at a first selected temperature (abstract; adsorption processes; P5/L8-11; P3/L26 to P5/L26, pressure swing and temperature swing adsorption processes). 
Koros teaches flowing the first flow of water through the temperature-controlled pressure-resistant column thereby producing a first flow of the eluate therefrom (abstract; adsorption processes; P5/L8-11; P3/L26 to P5/L26, pressure swing and temperature swing adsorption processes).  Koros teaches the eluate containing the one or more components (abstract; adsorption processes; P5/L8-11; P3/L26 to P5/L26, pressure swing and temperature swing adsorption processes).  
Koros teaches separating organic components (P21/L5-11).  
Koros does not teach the supply of water produces a low polarity water.  Koros does not teach cooling equipment for receiving a flow of an eluate from the temperature-controlled pressure-resistant column.  Koros does not teach cooling the first flow of the eluate.  Koros does not teach collecting the cooled first flow of the eluate. 
Mazza teaches extraction of components from a liquid feedstock (abstract).  Mazza teaches pressurized low polarity water for extraction and separation ([0001]).  Mazza teaches pressurized low polarity water easily solubilizes organic compounds ([0004]).  Mazza teaches the eluent fractions are passed through a cooler and are collected separately for storage, further processing or immediate use ([0008]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate pressurized low polarity water, as taught by Mazza, in the method of Koros in order to solubilize the organic compounds and perform an adequate separation. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to cool the eluate and collect it, as taught by Mazza, in the method of Koros in order to further utilize the components for desired uses. 
In regard to claim 2, Koros teaches a step of commingling the liquid feedstock with the selected feedstock with the selected sorbent whereby one or more components in the liquid feedstock are bound onto the sorbent, thereby producing a loaded sorbent (abstract; adsorption processes; P5/L8-11; P3/L26 to P5/L26, pressure swing and temperature swing adsorption processes). 
In regard to claims 3-5, Koros teaches successive adsorptions (P3/L26 to P5/L26).  Koros teaches repeated adsorptions (P3/L26 to P5/L26).  Koros teaches the total amount of the components and selectivity of adsorption for components compared to one another can be controlled by selecting the temperature and pressure conditions (P7/L5-12).  Koros teaches temperature and pressure influence the adsorption loading of a component of the medium (P7/L5-12). 
Koros does not teach the successive adsorptions are conducted at a second, third, and fourth selected temperatures.   However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to select desired temperatures for subsequent separations in order to achieve desired results related to process parameters.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose temperatures based on selectivity conditions. 
In regard to claim 6, Koros teach a second temperature-controlled pressure-resistant column sealably engaged with the first temperature controlled pressure-resistant column to receive therefrom the flow of the eluate from the first column (P20/L2-7). 
In regard to claim 7, Mazza teaches a step of further processing the eluate to produce a concentrate therefrom (claim 6; claim 7). 
In regard to claim 8, Mazza teaches a step of further processing the eluate to produce a dried powder (claim 6; claim 7). 
In regard to claim 9, Koros teaches the sorbent is a sorbent resin (P16/L30-31). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777